MEMORANDUM2
Jesus Saldana-Mendoza appeals his 57-month sentence imposed following his guilty plea conviction for being an alien found in the United States following deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Saldana-Mendoza contends that his 57-month sentence was imposed in violation of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because the district court enhanced his sentence based on prior convictions for aggravated felonies which were not charged in the indictment or proven beyond a reasonable doubt, nor did Saldana-Mendoza admit the fact of his prior felony convictions. We review the question of whether Apprendi requires that Saldana-Mendoza be resentenced for plain error. See United States v. Nordby, 225 F.3d 1053, 1060 (9th Cir .2000).
Saldana-Mendoza’s contention is foreclosed by our ruling in United States v. Packeco-Zepeda, 234 F.3d 411, 413 (9th Cir.2000) (holding that under AlmendarezTorres, recidivism increasing the maximum penalty need not be charged in the indictment, submitted to a jury or proved beyond a reasonable doubt).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.